RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3188-19

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

          Plaintiff-Respondent,

v.

S.D.,

          Defendant-Appellant,

and

A.M., SR.,

          Defendant.

_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF A.M., JR.,
a minor.
_____________________________

                   Submitted March 8, 2021 – Decided April 5, 2021

                   Before Judges Rothstadt and Mayer.
            On appeal from the Superior Court of New Jersey,
            Chancery Division, Family Part, Passaic County,
            Docket No. FG-16-0055-19.

            Joseph E. Krakora, Public Defender, attorney for
            appellant (Catherine Wilkes, Assistant Deputy Public
            Defender, of counsel and on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jane C. Schuster, Assistant Attorney
            General, of counsel; Emily K. Wanger, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith Alexis Pollock, Deputy
            Public Defender, of counsel; Melissa R. Vance,
            Assistant Deputy Public Defender, of counsel and on
            the brief).

PER CURIAM

      Defendant-mother S.D.1 appeals from the Family Part's February 12, 2020

guardianship judgment that terminated her parental rights to her child A.M. Jr.

(Alan).2 On appeal, defendant argues that the trial judge erred in denying her

request to proceed as a self-represented litigant and in denying her request for a

two-week adjournment of the trial. Having considered defendant's contentions



1
  To protect privacy interests and for ease of reading, this court uses initials and
pseudonyms for the parties and the children. R. 1:38-3(d)(12).
2
   The child's father, defendant A.M. Sr., voluntarily surrendered his parental
rights to Alan on October 25, 2019. He has not appealed.
                                                                              A-3188-19
                                         2
in light of the applicable principles of law, we discern no abuse of the trial

judge's discretion and affirm.

      We will not recite in detail the defendant's history with plaintiff the New

Jersey Division of Child Protection and Permanency (Division), or the judge's

findings as to the "best interests of the child" test set forth in N.J.S.A. 30:4C-

15.1(a), because that determination is not challenged in this appeal. Instead, we

incorporate by reference the factual findings and legal conclusions contained in

Judge Imre Karaszegi, Jr.'s February 12, 2020 oral decision. We limit our

factual recitation to that which is pertinent to defendant's appeal.

      Defendant suffers from severe mental health issues, including Bipolar 1

Disorder, mixed severe psychotic features, borderline personality disorder,

generalized anxiety, and post-traumatic stress disorder. She has an extensive

history of psychiatric hospitalizations, substance abuse, and arrests, and she has

been the victim of severe domestic violence at the hands of a number of male

partners, including Alan's father.

      Defendant gave birth to Alan in 2018. Alan was born addicted to opioids

and had to undergo a period of withdrawal immediately after being born. Today,

Alan is a special needs child who has been found to be delayed in his language




                                                                            A-3188-19
                                         3
functioning and at risk of developing cognitive, emotional, and psychological

issues. He is in the care of his resource family, which seeks to adopt him.

      Prior to Alan's birth, defendant's two other, older children had been

removed from her custody. Within weeks of his birth, the Division conducted

an emergency removal of Alan based on its concerns about defendant's conduct

that were raised by the child's pediatrician, defendant's psychiatrist and family

members. According to the psychiatrist, defendant was in need of antipsychotic

medication and mood stabilizers but had been refusing the medication for

months. The psychiatrist also indicated that defendant had been hospitalized

several times within the past year due to "mood instability[] and exhibiting

paranoia and paranoid delusion."

      On April 16, 2018, Judge Karaszegi ordered that Alan remain in the care

and custody of the Division. After the judge later entered an order approving

the Division's plan for termination of defendant's parental rights followed by

adoption, on April 26, 2019, defendant was admitted to a hospital for psychiatric

care and was involuntarily committed.

      Although she was released on May 20, 2019, just prior to the Division

filing its guardianship complaint, defendant was repeatedly hospitalized with

psychiatric issues during the ensuing period leading up to the guardianship trial


                                                                           A-3188-19
                                        4
in January 2020, never spending more than two or three consecutive weeks

outside of the hospital. Her last hospitalization began on December 26, 2019,

and she remained hospitalized through the conclusion of the trial.3

      Issues about defendant being represented by counsel arose in June 2019.

During a hearing in which defendant participated via telephone from a hospital,

she responded to the judge's inquiry about her completion of the "5A form" used

by the Office of the Public Defender to determine eligibility to assigned counsel

by telling him she was not sure if she wanted an attorney. In response, the judge

urged her to obtain assigned counsel because she needed to be represented.

When she continued to balk, the judge explained that if she did not have an

attorney, he would have to question her about her "ability to represent [her]self

and the court may have to make a determination of . . . appointing an attorney

to at least sit here in court with you to ensure that your rights are, in fact,

protected."

      After defendant was released from the hospital, in October 2019, the judge

held a case management conference at which defendant failed to appear. At that

time, the judge was informed that defendant's whereabouts were unknown, she


3
   Defendant's hospitalization during this time period was consistent with her
history of psychiatric hospitalizations that dated back at least to 2012. Also, in
2017, she overdosed on illicit drugs.
                                                                            A-3188-19
                                        5
had not completed the "5A form," and had fired her provisionally-assigned

counsel.

      Almost two weeks later, defendant appeared at another conference.4

Although she was represented by a different provisionally-assigned counsel, the

assigned attorney advised the judge that defendant did not want counsel's

assistance. In response to the judge's inquiry about the "5A form," defendant

stated that she had "enough paperwork here that basically I'm carrying a luggage

on my back. I'm homeless. I have nowhere to go. This is the only paperwork I

have . . . so I can't carry any more paperwork than what I have." The Division

also confirmed that defendant had not signed releases pursuant to a June 10,

2019 court order. After further discussions, it appeared that defendant was

prepared to cooperate if she did not have to pay for an attorney. The judge

accordingly requested that counsel pursue the waiver of any fees and ordered

defendant's provisionally-assigned attorney to continue representation.

      After defendant attended an unsuccessful mediation session on October

25, she again purported to fire her assigned counsel.       She then failed to

participate in a November 4 conference with the judge. At the time, the Division


4
   The hearing was held on October 23, 2019, and concerned the custody of
defendant's youngest child. Defendant's assigned counsel at that hearing
thereafter represented her in this action at trial.
                                                                          A-3188-19
                                       6
was unaware of defendant's location, and she had yet to complete a "5A form."

The judge and counsel unsuccessfully attempted to reach defendant by phone at

the numbers she had left with them.

      By the time of the next hearing on November 7, 2019, defendant had still

not signed the form or any releases for her medical information. Moreover,

although the judge attempted to arrange to have defendant participate from the

hospital in which she was being treated at that time, defendant refused. The

Division advised the judge that earlier defendant indicated she was considering

surrendering her parental rights.

      The judge held yet another case management conference on November 18,

2019, in which defendant participated by telephone, even though she was not

hospitalized. She immediately requested the trial judge adjourn the case "until

after February" so she could hire an attorney. At that time, the judge informed

her that the case would not be adjourned. When the judge asked defendant

whether she intended to surrender her parental rights to Alan, defendant

responded that she had not yet decided and needed "more time to get a lawyer."

Assigned counsel then asked for more time to review discovery prior to the

commencement of a full trial if a full guardianship trial was to be held. The

judge granted that request and postponed the trial to the end of January.


                                                                            A-3188-19
                                       7
      During that hearing, defendant interrupted the proceedings for various

reasons, including to request that the judge "close th[e] hearing" so she could

"go back to sleep" and to protest being represented by assigned counsel,

exclaiming that counsel could not win the case or "get something fair" and that

the judge was "holding [her] kids hostage for no reason." She also stated that

she did not understand why the Division was involved. Defendant also referred

to the judge and counsel as "clowns" and told the judge and counsel "[y]ou don't

give a fuck about these kids." She also told the judge to remove himself from

the case.   Thereafter, on November 21, 2019, the judge entered an order

appointing defendant's provisionally assigned counsel to represent her in a non-

provisional capacity at trial over defendant's objections.

      On January 15, 2020, defendant's attorney sent a letter to the court

requesting an adjournment of the January 22 trial due to defendant's ongoing

mental health treatment. The letter indicated that defendant would not be able

to attend the trial as scheduled because she was involuntarily committed to a

psychiatric hospital and was therefore not permitted to leave. The judge did not

specifically address this letter prior to the beginning of trial.

      The trial took place over three days in late January 2020. On the first day

of trial, defendant's attorney reminded the judge about the letter seeking an


                                                                           A-3188-19
                                          8
adjournment and reiterated her request, asking for a two-week postponement.

She also advised the judge that defendant's hospital had contacted her the night

before and told her defendant would not be able to participate in court

proceedings the next day. She stated that the staff member told her it was

"typical for the hospital staff to at least wait two weeks to . . . get patients

acclimated to the hospital, give them their necessary treatment and prepare them

for something as serious as a court appearance."

      The Division and the Law Guardian objected to the request on the basis

that there was no evidence or assurance that defendant would be able to

participate in two weeks, given her extensive history of frequent hospitalization.

The judge denied defendant's request and noted that he had previously made

efforts to accommodate defendant's hospitalizations but expressed that

unnecessary delay would serve to prejudice Alan, who "need[ed] permanency."

He also noted that defendant's interests were adequately represented by her

attorney. The trial then proceeded that day as scheduled without defendant's

appearance by telephone.

      On that first day of trial, the Division's expert in psychology testified as

to his evaluations of defendant and his bonding evaluation with Alan's resource




                                                                            A-3188-19
                                        9
family.5 For the reasons stated in his testimony, he concluded that defendant

had "severe parenting deficits" and would be incapable of providing Alan "with

a permanent safe and secure home" at that time "or in the foreseeable future, due

to [her] long psychiatric history[ and] the frequency of non-compliance with

medication." As to the bonding evaluation, he found that Alan was securely

attached to his resource family and would suffer serious harm if removed from

their care, which defendant could not mitigate. He confirmed that he could not

conduct a bonding evaluation of defendant with Alan because defendant did not

appear for the scheduled evaluation and speculated that she may have been

hospitalized at the time.

      The next day, counsel renewed her request for an adjournment, which the

judge denied. The judge then arranged for defendant to participate by telephone

from her hospital. Defendant remained on the line, although hospital staff

evidently asked her on several occasions to hang up, and she listened as two

Division caseworkers testified. She was also allowed to speak off the record

with her attorney.



5
    The same expert had testified at the October 2019 hearing involving
defendant's younger child. During the earlier hearing, which defendant attended
while represented by counsel, the expert testified about the same conclusions he
testified to at the first day of trial in this matter.
                                                                           A-3188-19
                                      10
      On the last day of trial, counsel again asked for an adjournment, which the

judge denied, and arrangements were again made for defendant to participate by

telephone. At one point, defendant had to disconnect from the call due to a fire

alarm going off at the hospital, but the judge paused the proceedings until

defendant rejoined the call.

      On that day, the Law Guardian's expert in psychology testified. She

concluded from the records she reviewed that defendant was poorly suited to

provide a "safe and appropriate" environment for Alan because of her frequent

hospitalizations, her inconsistency in visiting him, her abnormal conduct during

instances she visited, and her history of domestic violence with A.M., Sr. That

expert also conducted a bonding evaluation and reached the same conclusion as

the Division's expert, noting also that she could not conduct an evaluation of

Alan with defendant because defendant "was not available."

      At several points during the expert's testimony, a social worker who was

with defendant at the hospital interrupted the proceedings. At one point, the

social worker indicated that defendant would like the call to end because the

testimony was "hurtful" and because she was not physically present at the trial.

She again interrupted the testimony to inform the judge that defendant was

crying and sought a pause in the proceedings to give defendant a chance to calm


                                                                           A-3188-19
                                      11
down.     Later, defendant interrupted to object to the expert's testimony,

whereupon the judge instructed her to discuss her objections with her attorney

at the end of the direct examination. Defendant responded by saying "I don't

need an attorney to say every little thing for me . . . . I should have been allowed

to go pro se." Defendant thereafter interrupted the testimony on a number of

occasions to voice her disagreement with the expert's testimony.

        Following the conclusion of direct examination and prior to cross-

examination, the judge permitted defendant to consult with her attorney off the

record.    Shortly after cross-examination began, the social worker again

interrupted to inform the judge that she was ending the call because defendant

was becoming "very agitated and upset" and that she did not think participating

in the trial was "helpful for her." The judge instructed defendant's attorney to

proceed with cross-examination, and upon the conclusion of cross-examination,

the judge once again called defendant so that she could participate telephonically

during summation, which she did.

        On February 12, 2020, Judge Karaszegi terminated defendant's parental

rights to Alan and placed his reasons on the record.          Defendant appeared

telephonically and repeatedly interrupted the judge. In terminating defendant's

parental rights to Alan, the judge found that the Division proved by clear and


                                                                              A-3188-19
                                        12
convincing evidence all four prongs of the "best interests of the child" test. The

judge entered the guardianship judgment the same day. This appeal followed.

      On appeal, defendant advances the following arguments:


            POINT I

            THE    TRIAL   COURT'S    DENIAL OF
            [DEFENDANT'S] REQUEST TO REPRESENT
            HERSELF IS REVERSIBLE ERROR AND
            ERRONEOUS AS A MATTER OF LAW.

                A.  THE TRIAL COURT'S DENIAL OF
            [DEFENDANT'S] REQUEST TO REPRESENT
            HERSELF IS A STRUCTURAL ERROR THAT
            REQUIRES REVERSAL.

                B.  THE TRIAL COURT ERRED WHEN IT
            DENIED   [DEFENDANT'S]   REQUEST  TO
            REPRESENT    HERSELF   WITHOUT   THE
            PROCEDURAL DUE PROCESS REQUIRED BY
            LAW.

                    1.  [DEFENDANT] INVOKED HER
            RIGHT TO REPRESENT HERSELF EARLY, ON
            THE     RECORD,     CLEARLY      AND
            UNEQUIVOCALLY.

                    2.   THE   COURT   FAILED                     TO
            ENGAGE IN THE REQUIRED COLLOQUY.

                    3.  THE COURT'S ASSIGNMENT OF
            COUNSEL WAS AN ABUSE OF DISCRETION.




                                                                            A-3188-19
                                       13
            POINT II

            THE    TRIAL    COURT'S   DENIAL   OF
            [DEFENDANT'S] REQUEST TO ADJOURN THE
            TRIAL FOR TWO WEEKS TO RECEIVE MENTAL
            HEALTH TREATMENT WITHOUT THE DUE
            PROCESS REQUIRED BY LAW WAS AN ABUSE
            OF DISCRETION AND A VIOLATION OF HER
            RIGHT TO MEANINGFUL PARTICIPATION IN
            THE GUARDIANSHIP TRIAL.

                A.   THE    COURT'S      DENIAL    OF
            [DEFENDANT'S] REQUEST TO ADJOURN FOR
            TWO WEEKS TO RECEIVE MENTAL HEALTH
            TREATMENT WITHOUT APPLICATION OF THE
            STANDARDS OF R. 4:36-3(b) WAS AN ABUSE OF
            DISCRETION.

                B.   THE  COURT'S    DENIAL   OF
            [DEFENDANT'S]   REQUEST    FOR    AN
            ADJOURNMENT TO RECEIVE MENTAL HEALTH
            TREATMENT WAS UNREASONABLE UNDER
            THE CIRCUMSTANCES.

                 C. THE    COURT'S    DENIAL  OF
            [DEFENDANT'S]    REQUEST    FOR   AN
            ADJOURNMENT    WAS    PREJUDICIAL TO
            [DEFENDANT] BECAUSE IT VIOLATED HER
            RIGHT TO MEANINGFUL PARTICIPATION IN
            THE PROCEEDINGS.

      We are not persuaded by defendant's contentions.

      We first address defendant's argument that she was entitled to proceed to

trial as a self-represented litigant. We review de novo a trial judge's denial of a

parent's right to represent herself in a guardianship action, giving "no deference

                                                                             A-3188-19
                                       14
to the [judge']s legal determination as to the scope of the right." N.J. Div. of

Child Prot. & Permanency v. R.L.M., 236 N.J. 123, 152 (2018).

      At the outset, we acknowledge, as defendant argues, a "competent" parent

has a right to represent themselves in guardianship actions, or to proceed "with

the assistance of standby counsel at the court's discretion." Id. at 148-49, 151;

N.J.S.A. 30:4C-15.4; R. 1:21-1(a). However, that right is not without its limits.

      Parental rights are fundamental, they are not absolute. Instead, they are

balanced against the "State's parens patriae responsibility to protect the welfare

of children." In re Guardianship of K.H.O., 161 N.J. 337, 346 (1999). When

parental rights are at issue, "the child's need for permanency and stability

emerges as a central factor" for a judge to consider. R.L.M., 236 N.J. at 146

(quoting K.H.O., 161 N.J. at 357); see also In re Guardianship of J.C., 129 N.J.

1, 26 (1992) ("Because . . . children have an essential and overriding interest in

stability and permanency, it is inimical to their welfare that their legal status

remain unresolved.").

      For that reason, in determining whether to allow a parent to proceed

without counsel, a judge must consider (1) the "judge's responsibility to reach

an informed and fair determination of the child's best interests, and [(2)] the

child's interest in permanency." R.L.M., 236 N.J. at 149; see also K.H.O., 161


                                                                            A-3188-19
                                       15
N.J. at 357 (emphasizing that family judges should consider a child's need for

permanency).

      In addressing a parent's request to proceed without counsel, or with

standby counsel, there are four considerations. R.L.M., 236 N.J. at 149-51.

First, the parent must assert their right "in a timely manner." Id. at 149. Second,

the parent must invoke their right of self-representation "clearly and

unequivocally" on the record and their waiver must be made "knowingly,

intelligently, and voluntarily." Ibid. Mere complaints about a lawyer will not

suffice. See N.J. Div. of Child Prot. & Permanency v. A.O.J., 464 N.J. Super.

21, 48 (App. Div. 2020) (citing R.L.M., 236 N.J. at 149-50). Third, the judge

may appoint standby counsel in their discretion, although they need not do so.

R.L.M., 236 N.J. at 150. Fourth, if the parent "declines to follow the court's

instructions, disrespects the court or any participant in the hearing, or refus es to

take part in the proceedings," the judge may "take appropriate steps" to reach an

outcome that is in the child's best interests. Id. at 151; see also N.J.S.A. 30:4C-

15.1(a) (establishing that termination proceedings are to be determined on the

grounds of what is in the child's best interests). "No decision by a parent to

proceed unrepresented should be permitted to impede a just and expeditious

outcome for the child." R.L.M., 236 N.J. at 151.


                                                                              A-3188-19
                                        16
      Paramount to a judge's consideration of a litigant's request to proceed

without counsel in a termination of parental rights proceeding is the child's best

interest.   Also, a judge must be assured that the parent understands the

seriousness and difficulty of appearing without counsel. Where a competent

parent "clearly and unequivocally" requests to represent themselves, a judge

"should engage in [an] abbreviated yet meaningful colloquy" in order to become

"satisfied that the parent understands the nature of the termination of rights

proceeding and the disadvantages of self-representation." Id. at 150 (quoting In

re Adoption of J.E.V., 226 N.J. 90, 114 (2016)).

      Where a judge who has been managing a case since its inception and has

developed a "comprehensive familiarity" with a parent's idiosyncratic

deficiencies,   such   as   a   "dysfunctional   lifestyle   and   dire   financial

circumstances," which impact the litigant's ability to make a "knowing and

intelligent waiver," permission to proceed without counsel should be denied.

A.O.J., 464 N.J. Super. at 48. Moreover, a judge must do all that is necessary

to prevent "an obstructive pro se party [from] imped[ing]—if not derail[ing]

entirely—the progress of the case." R.L.M., 236 N.J. at 142.

      Applying these guiding principles, we are convinced that the judge's

decision comported with the requirement that there be a clear and unequivocal


                                                                             A-3188-19
                                       17
request by defendant to proceed without counsel. While defendant refused to

sign the "5A form," she once explained on the record that this was because she

had too many papers from the court to carry, and she repeatedly vacillated

between expressing that she did not want the attorney she had been provided,

that she might hire private counsel but could not afford to do so, or that she

might go without counsel if she had to pay for counsel's services.         Such

statements do not qualify as clear and unequivocal invocations of the right to

self-representation.

      We also conclude that even if defendant made a clear and unequivocal

request to proceed without counsel, Judge Karaszegi correctly insisted that

defendant proceed with her assigned attorney based on the judge's familiarity

with defendant's unabated mental health issues that called into question her

ability to make a "knowing and intelligent" waiver. In light of defendant's

mental health issues and her history of being unable to conduct herself properly

in the presence of the judge and the attorneys, there existed a genuine prospect

that, if allowed to proceed without counsel, defendant would impede the process.

      The judge's decision clearly protected Alan's need for permanency and

defendant's rights as a litigant who suffered from severe mental health issues

that led to her repeated involuntary commitment. See A.O.J., 464 N.J. Super. at


                                                                          A-3188-19
                                      18
47-49 (finding the grant of a parent's request to represent herself violated her

right to counsel where the trial judge had knowledge of the parent's lifestyle and

financial circumstances which would have prevented her from retaining private

counsel). We have no cause to disturb the guardianship judgment based upon

Judge Karaszegi requiring defendant to proceed with counsel.

      Next, we turn to the judge's repeated denial of defendant's adjournment

requests. A request for adjournment of a trial rests firmly within the trial judge's

discretion and shall not be disturbed absent an abuse of that discretion.

Kosmowski v. Atl. City Med. Ctr., 175 N.J. 568, 575 (2003). We will find an

abuse of discretion only "when a decision is 'made without a rational

explanation, inexplicably departed from established policies, or rested on an

impermissible basis.'" State v. R.Y., 242 N.J. 48, 65 (2020) (quoting Flagg v.

Essex Cnty. Prosecutor, 171 N.J. 561, 571 (2002)); Dolan v. Sea Transfer Corp.,

398 N.J. Super. 313, 330 (App. Div. 2008).

      We find defendant's contentions as to this issue to be without sufficient

merit to warrant extensive discussion in a written opinion. R. 2:11-3(e)(1)(E).

Suffice it to say that each request made by defendant or her counsel on the eve

of trial, and on each day of the proceeding, was unsupported by any indication

as to when defendant would be able to come to the court to participate in person,


                                                                              A-3188-19
                                        19
rather than by telephone as arranged by the judge. Defendant offered no date

for the likely resumption of the trial, nor was there any assurance from any

mental health provider that defendant would be ready to proceed at a later date

if the trial were postponed per defendant's requests. The Division and the Law

Guardian, relying on that fact, strenuously objected to an adjournment each time

the request was made.

      We also conclude that the judge's denial of the request was consistent with

our state's view that even where a parent is successfully addressing the issues

that prevent her from safely parenting, a child cannot wait for a parent to become

fit. N.J. Div. of Youth & Fam. Servs. v. C.S., 367 N.J. Super. 76, 111 (App.

Div. 2004). Delaying a child's right to permanency exposes the child to a

continuously-increasing risk of emotional harm. N.J. Div. of Youth & Fam.

Servs. v. B.R., 192 N.J. 301, 310 (2007); see also N.J. Div. of Youth & Fam.

Servs. v. K.M., 136 N.J. 546, 558 (1994). That said, where the parent's problems

prevent her from attending a proceeding in court, the judge must provide an

opportunity for meaningful participation, but that participation need not be in -

person, and can be telephonic, if the circumstances so demand. Div. of Youth

& Fam. Servs. v. M.Y.J.P., 360 N.J. Super. 426, 468 (App. Div. 2003).




                                                                            A-3188-19
                                       20
      That is exactly what Judge Karaszegi did here, and there has been no

showing that defendant's constitutional right to due process had been infringed

or that she suffered any prejudice, especially when weighed against the potential

harm to Alan if the matter was delayed indefinitely.          See id. at 470-71

("[T]hrough able counsel, [the parent] had 'an effective opportunity to defend

by confronting . . . adverse witnesses and by presenting [her] own arguments

and evidence orally' . . . after sufficient time to confer with counsel in meeting

the Division's case against her." (third alteration in original) (quoting Goldberg

v. Kelly, 397 U.S. 254, 267 (1970))).       There was no abuse of the judge's

discretion.

      To the extent we have not specifically addressed any of defendant's

remaining arguments, we conclude they are without sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                            A-3188-19
                                       21